DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 1-12 and 14-19, the claims refer both to “frequency measurement” and “measurement”, as well as “relaxed frequency measurement” and “relaxed measurement”. If frequency measurement is the same as measurement, and relaxed frequency measurement is the same as relaxed measurement, then consistent terminology should be used.
For Claims 9 and 17, the claims recite “in case that the third configuration information is not included in the second configuration information and the third configuration information is included”. It is not possible that the third configuration information can be both included and not included. The claims should probably be corrected to “in case that the third configuration information is not included in the second configuration information and the fourth configuration information is included”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12, and 14, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. (US 2018/0323884).
For Claims 1 and 14, Ku teaches a method for performing frequency measurement by a terminal in a wireless communication system, and a terminal performing frequency measurement in a wireless communication system, the terminal comprising: a transceiver; and at least one processor (see paragraphs 21, 154); the method comprising: 
receiving, from a base station, system information comprising first configuration information associated with frequency measurement and second configuration information associated with relaxed frequency measurement (see abstract, paragraphs 13, 20: first and second thresholds, paragraph 48: system information used to convey configuration information); 
determining whether to perform measurement on at least one frequency based on the first configuration information (see paragraphs 13, 14, 18, 19); 
determining whether to perform relaxed measurement for the at least one frequency based on the second configuration information according to a result of the determining whether to perform the measurement (see paragraphs 18-19, 127-128); and 
performing the relaxed measurement for the at least one frequency based on a result of the determining whether to perform the relaxed measurement (see paragraphs 18-19, 127-128).
For Claim 2, Ku teaches the method, wherein the determining whether to perform the relaxed measurement for the at least one frequency based on the second configuration information according to the result of determining whether to perform the measurement comprises determining whether to perform the relaxed measurement for the at least one frequency based on determining to perform the measurement on the at least one frequency (see paragraphs 18-19, 127-128, 124).
For Claim 3, Ku teaches the method, wherein the first configuration information associated with the frequency measurement comprises at least one of a threshold value SIntraSearchP for a cell selection receive level value (Srxlev) for an intra-frequency, a threshold value SIntraSearchQ for a cell selection quality value (Squal) for the intra-frequency, a threshold value SnonIntraSearchP for the Srxlev for an inter-frequency or an inter-radio access technology (inter-RAT) frequency, or a threshold value SnonIntraSearchQ for the Squal for the inter-frequency or the inter-RAT frequency (see paragraphs 107-108, 110).
For Claim 4, Ku teaches the method, wherein the determining whether to perform frequency measurement on the at least one frequency based on the first configuration information comprises determining not to perform frequency measurement for the intra-frequency in case that an Srxlev of a serving cell of the terminal is greater than the SIntraSearchP and an Squal of the serving cell is greater than the SIntraSearchQ (see paragraphs 107-108, 110).
For Claim 5, Ku teaches the method, wherein the determining whether to perform frequency measurement on the at least one frequency based on the first configuration information comprises determining not to perform frequency measurement for the inter-frequency or the inter-RAT frequency in case that an Srxlev of a serving cell of the terminal is greater than the SnonIntraSearchP and an Squal of the serving cell is greater than the SnonIntraSearchQ (see paragraphs 107-108, 110).
For Claim 12, Ku teaches the method, wherein the performing the relaxed measurement for the at least one frequency comprises performing the relaxed measurement for the at least one frequency based on a first measurement period for the relaxed measurement, and wherein the first measurement period is longer than a second measurement period for the measurement which is unrelaxed (see paragraph 124).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9, 15, and 17, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2018/0323884) as applied to claims 1 and 14 above, and further in view of Jiang (US 2021/0167874) and Sano et al. (US 2021/0258884).
For Claims 6 and 15, Ku as applied above is not explicit as to, but Jiang teaches the method, wherein the second configuration information for the relaxed frequency measurement comprises at least one of third configuration information associated with a criterion for the terminal with low mobility (low mobility criterion) or fourth configuration information associated with a criterion for the terminal not at cell edge (not at cell edge criterion) (see abstract, paragraphs 11-13, 69-70, 76, 78).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider mobility and location of the terminal as in Jiang when configuring measurement parameters as in Ku. The motivation would be to more closely match measurement parameters to performance needs of the terminal.
While Ku does teach Srxlev and Squal and corresponding search thresholds (see paragraphs 101-103, 110), the references as applied above are not explicit as to, but Sano teaches the method wherein the third configuration information comprises a threshold value SSearchDeltaP for variation of a cell selection receive level value (Srxlev) (see paragraphs 35-36), and 
wherein the fourth configuration information comprises at least one of a threshold value SSearchThresholdP for the Srxlev for relaxed frequency measurement or a threshold value SSearchThresholdQ for a cell selection quality value (Squal) for relaxed frequency measurement (see paragraphs 35-36).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide thresholds as in Sano when implementing the method of Ku and Jiang. One of ordinary skill would have been able to use known thresholds to provide for known types of measurements with the reasonably predictable result of matching measurement parameters to known performance needs of the terminal.
For Claims 9 and 17, Ku as applied above is not explicit as to, but Jiang teaches the method, wherein the determining whether to perform the relaxed measurement for the at least one frequency based on the second configuration information comprises: 
in case that the third configuration information is included in the second configuration information and the fourth configuration information is not included, determining whether to perform the relaxed measurement for the at least one frequency based on whether the low mobility criterion is satisfied (see paragraphs 81-88, 100-106: relaxation based on edge and mobility values singly or in combination), 
in case that the third configuration information is not included in the second configuration information and the third configuration information is included, determining whether to perform the relaxed measurement for the at least one frequency based on whether the not at cell edge criterion is satisfied (see paragraphs 81-88, 100-106: relaxation based on edge and mobility values singly or in combination), and 
in case that the third configuration information and the fourth configuration information are included in the second configuration information, determining whether to perform the relaxed measurement for the at least one frequency based on whether at least one criterion of the low mobility criterion or the not at cell edge criterion is satisfied (see paragraphs 81-88, 100-106: relaxation based on edge and mobility values singly or in combination).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider mobility and location of the terminal as in Jiang when configuring measurement parameters as in Ku. The motivation would be to more closely match measurement parameters to performance needs of the terminal.

Claims 7, 8, 10, 16, and 18, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2018/0323884), Jiang (US 2021/0167874), and Sano et al. (US 2021/0258884) as applied to claims 1, 6, 14, and 15 above, and further in view of Rico Alvarino et al. (US 2020/0029256).
For Claim 7, Ku as not explicit as to, but Jiang further teaches the method wherein the not at cell edge criterion is that the Srxlev of the serving cell is greater than the SSearchThresholdP and that in case that the SSearchThresholdQ is included in the fourth configuration information, an Squal of the serving cell is greater than the SSearchThresholdQ (see paragraphs 60-61, 66-67).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider mobility and location of the terminal as in Jiang when configuring measurement parameters as in Ku. The motivation would be to more closely match measurement parameters to performance needs of the terminal.
The references as applied above are not explicit as to, but Rico Alvarino teaches the method, wherein the low mobility criterion is that a value obtained by subtracting an Srxlev of a serving cell of the terminal from a reference Srxlev (SrxlevRef) of the serving cell is less than the SSearchDeltaP (see paragraphs 103-113).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine mobility as in Rico Alvarino when implementing the method of Ku, Jiang and Sano. The motivation would be to consider relative values to improve the parameter selection process.
For Claim 8, the references as applied above are not explicit as to, but Rico Alvarino teaches the method, wherein a current Srxlev of the serving cell is determined as the SrxlevRef of the serving cell in case that the terminal selects or reselects a new cell, the current Srxlev of the serving cell is greater than a current reference SrxlevRef of the serving cell, or at least one criterion of the low mobility criterion or the not at cell edge criterion is not satisfied during an evaluation time (TSearchDeltaP) received from the base station (see paragraphs 103-113).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine mobility as in Rico Alvarino when implementing the method of Ku, Jiang and Sano. The motivation would be to consider relative values to improve the parameter selection process.
For Claims 10 and 18, though Jiang does teach determining whether to perform relaxed measurement based on the meeting of criteria during an evaluation time (see paragraphs 60-61, 122-128), the references as applied above are not explicit as to, but Rico Alvarino further teaches the method, wherein the second configuration information further comprises information of an evaluation time TSearchDeltaP (see paragraphs 77, 98, 103-113), and 
wherein the determining whether to perform the relaxed measurement for the at least one frequency based on the second configuration information comprises determining whether to perform the relaxed measurement for the at least one frequency based on whether at least one criterion of the low mobility criterion or the not at cell edge criterion is satisfied during TSearchDeltaP (see paragraphs 77, 98, 103-113).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine parameters according to position or mobility as in Rico Alvarino when implementing the method of Ku, Jiang and Sano. The motivation would be to consider relative values to improve the parameter selection process.
For Claim 16, Ku as not explicit as to, but Jiang further teaches the method wherein the not at cell edge criterion is that the Srxlev of the serving cell is greater than the SSearchThresholdP and that in case that the SSearchThresholdQ is included in the fourth configuration information, an Squal of the serving cell is greater than the SSearchThresholdQ (see paragraphs 60-61, 66-67).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider mobility and location of the terminal as in Jiang when configuring measurement parameters as in Ku. The motivation would be to more closely match measurement parameters to performance needs of the terminal.
The references as applied above are not explicit as to, but Rico Alvarino teaches the terminal, wherein the low mobility criterion is that a value obtained by subtracting an Srxlev of a serving cell of the terminal from a reference Srxlev (SrxlevRef) of the serving cell is less than the SSearchDeltaP (see paragraphs 103-113), and
wherein a current Srxlev of the serving cell is determined as the SrxlevRef of the serving cell in case that the terminal selects or reselects a new cell, the current Srxlev of the serving cell is greater than a current reference SrxlevRef of the serving cell, or at least one criterion of the low mobility criterion or the not at cell edge criterion is not satisfied during an evaluation time (TSearchDeltaP) received from the base station (see paragraphs 103-113).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine mobility as in Rico Alvarino when implementing the method of Ku, Jiang and Sano. The motivation would be to consider relative values to improve the parameter selection process.

Claims 11 and 19, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2018/0323884) as applied to claims 1 and 14 above, and further in view of Wang (US 2021/0377829).
For Claims 11 and 19, the references as applied above are not explicit as to, but Wang teaches the method, wherein the second configuration information comprises an indicator (highPriorityMeasRelax) indicating whether a measurement for a high priority frequency can be relaxed (see paragraphs 127, 129, 185: indicator), and 
wherein the determining whether to perform the relaxed measurement for the at least one frequency based on the second configuration information comprises determining whether to perform the relaxed measurement for a frequency having a higher priority than a frequency of a serving cell of the terminal based on the indicator (see paragraphs 152, 219, 177: higher priority).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the indicator as in Wang when determining whether to allow relaxed measurement for certain frequencies. The motivation would be to conserve power at the terminal without changing measurement criteria.

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2018/0323884), Jiang (US 2021/0167874), Sano et al. (US 2021/0258884), and Wang (US 2021/0377829).
For Claims 13 and 20, Ku teaches a method for transmitting configuration information associated with frequency measurement to a terminal by a base station in a wireless communication system, and a base station transmitting configuration information associated with frequency measurement to a terminal in a wireless communication system, the base station comprising: a transceiver; and at least one processor configured to control the transceiver (see paragraph 153); the method comprising: 
transmitting, to a terminal, system information comprising first configuration information associated with frequency measurement and second configuration information associated with relaxed frequency measurement (see abstract, paragraphs 13 and 20), 
wherein the first configuration information associated with the frequency measurement comprises at least one of a threshold value SIntraSearchP for a cell selection receive level value (Srxlev) for an intra-frequency, a threshold value SIntraSearchQ for a cell selection quality value (Squal) for the intra-frequency, a threshold value SnonIntraSearchP for the Srxlev for an inter-frequency or an inter-radio access technology (inter-RAT) frequency, or a threshold value SnonIntraSearchQ for the Squal for the inter-frequency or the inter-RAT frequency (see paragraphs 107-108, 110). 
Ku as applied above is not explicit as to, but Jiang teaches the method wherein the second configuration information for the relaxed frequency measurement comprises at least one of third configuration information associated with a criterion for the terminal with low mobility (low mobility criterion) or fourth configuration information associated with a criterion for the terminal not at cell edge (not at cell edge criterion) (see abstract, paragraphs 11-13, 76, 78, 69-70).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider mobility and location of the terminal as in Jiang when configuring measurement parameters as in Ku. The motivation would be to more closely match measurement parameters to performance needs of the terminal.
While Ku does teach Srxlev and Squal and corresponding search thresholds (see paragraphs 101-103, 110), the references as applied above are not explicit as to, but Sano teaches the method wherein the third configuration information comprises a threshold value SSearchDeltaP for variation of a cell selection receive level value (Srxlev) (see paragraphs 35-36), and 
wherein the fourth configuration information comprises at least one of a threshold value SSearchThresholdP for the Srxlev for relaxed frequency measurement or a threshold value SSearchThresholdQ for a cell selection quality value (Squal) for relaxed frequency measurement (see paragraphs 35-36).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide thresholds as in Sano when implementing the method of Ku and Jiang. One of ordinary skill would have been able to use known thresholds to provide for known types of measurements with the reasonably predictable result of matching measurement parameters to known performance needs of the terminal.
Though Jiang does teach determining whether to perform relaxed measurement based on the meeting of criteria during an evaluation time (see paragraphs 60-61, 122-128), the references as applied above are not explicit as to, but Rico Alvarino further teaches the method, wherein the second configuration information further comprises information of an evaluation time TSearchDeltaP (see paragraphs 77, 98, 103-113).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine parameters according to position or mobility as in Rico Alvarino when implementing the method of Ku, Jiang and Sano. The motivation would be to consider relative values to improve the parameter selection process.
The references as applied above are not explicit as to, but Wang teaches the method, wherein the second configuration information comprises an indicator (highPriorityMeasRelax) indicating whether a measurement for a high priority frequency can be relaxed (see paragraphs 127, 129, 185: indicator; see paragraphs 152, 219, 177: higher priority).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the indicator as in Wang when determining whether to allow relaxed measurement for certain frequencies. The motivation would be to conserve power at the terminal without changing measurement criteria.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palenius et al. (US 2019/0069192) teaches a system which provides for relaxed measurement of higher priority cells. Liu et al. (US 2019/0320490) teaches a system in which relaxed measurement is implemented for a low mobility UE. Johansson et al. (US 2018/03325332) teaches a system in which relaxed measurement is based on the mobility state or location of a UE. Selvaganapathy et al. (US 2020/0367195) teaches a system for relaxed measurement is provided for UEs with low mobility or located at the cell edge. Lee et al. (WO2021/066447) teaches a system for providing for relaxed measurements including the provision of a highPriorityMeasRelax parameter as well as the evaluation of UE mobility and position relative to cell edge. Lee et al. has the same priority date as the instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/16/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466